Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice
We provide Letter Restarting Period for Response for the purpose of fixing the omission of addressing the depended claims of record of the prior art in the rejection mailed on 11/16/2021.

Specification
The amendment filed 11/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“a grinder system, comprising: a grinder, a hand mill; wherein the second end of the attachment has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft”.
	It appears that the Applicant is claiming a grinder and hand mill, and then attached the grinder to the hand mill, which it is out of scope of the Applicant’s disclosure that originally filed submission on 0/25/2019. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-10, 13, 17, 20 and 23-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, there is no written description regarding “a grinder system, comprising: a grinder, a hand mill; wherein the second end of the attachment has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft”;

Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 1 and 9 has introduce a new matter.
	Claims 2, 5-6, 17, and 23-24 are rejected because they depend from clam 1.
	Claims 10, 13, 20 and 25-26 are rejected because they depend from clam 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-10, 13, 17, 20 and 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1 and 9, while the Applicant may be used his/her own lexicographer; a term in a claim may not be given a meaning repugnant to the usual meaning of that term.  See In re Hill, 161 F.2d 367, 73 USPQ 482 (CCPA 1947). The term "grinder" in claims 1and 9 are used by the claim to mean "a motor” see the 
Therefore, the claim is unclear and indefinite. Proper clarification is required in the reply to this office action.
As best understood and for the purpose of the Examination, the Examiner interpreted the term “grinder” as a driver.

	Claims 2, 5-6, 17, and 23-24 are rejected because they depend from clam 1.
	Claims 10, 13, 20 and 25-26 are rejected because they depend from clam 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9-10, 13, 17, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US20180178367A1) in view of Schwarz (GB658717A).

Regarding claim 1, Benson disclose a grinder system (fig.9 and paragraph 0037), comprising: 
a grinder (figs.3 and 9: (20)), including a housing that encloses components of the grinder (fig.9: the housing of the element (20)) (paragraphs 0036-0037), 
a connecting part (paragraph 0038 and figs.3 (65)) configured to be attached to a rotating shaft of hand mill (fig.9: the mill (40) must having a shaft to be operated by the driver (20))(paragraph 0043),
the connecting part (fig.3: (65)) being exposed by an opening in the housing to allow attachment to the rotating shaft (paragraph 0037; figs.3 and 9: the element (65) is connected to the rod (45) to be rotated), 
a motor configured to rotate the connecting part, a battery operatively connected to supply electrical power to the motor (paragraph 0038), and 
an actuator button (fig.1: (100)) positioned on the housing and configured to detect an operation of a user of the grinding system and to control rotation of the motor based on a detection of the operation (paragraph 0039) ; and 
an attachment having a hollow tubular body (figs.3 and 9: (45)) extending along a central axis, with a first end (figs.3 and 9: the end at element (35)) and an opposed second end (figs.3 and 9: the end at element (25)), 

wherein the second end of the attachment (figs.3 and 9: the end at the element (25)) has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft (paragraphs 0037-0038), and 
the attachment includes a raised rib (fig.10: (155)) extending radially outward from the tubular body, in a direction perpendicular to the central axis, around an outer perimeter of the attachment, between the first end and the second end (paragraph 0044).
Benson does not explicitly disclose a handle of a hand mill configured to grind food by hand is mounted;
However the appliance (15) is a handheld appliance and capable to be attached to a handle via the attachment (45)) (paragraph 0036; figs.3 and 9).

Schwarz teaches a grinder system (page 2 paragraph 95), comprising: 
a grinder (fig.3 (23)), including a housing that encloses components of the grinder (fig.3: the housing of the element (3)) (page 3 paragraphs 25-60), 
a connecting part (figs.1 and 6: (14)) configured to be attached to a rotating shaft (figs.1, 3 and 6: (12)) to which a handle (fig.1: (13)) of a hand mill configured to grind food by hand is mounted,


Both of the prior arts of Benson and Schwarz are related to a coffee grinder;
the appliance of the prior art of Benson is capable to be attached to a handle via the attachment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Benson to have a handle of a hand mill configured to grind food by hand as taught by Schwarz in order provide an alternate driving unit, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 9, Benson disclose a grinder device (fig.9 and paragraph 0037), comprising: 
a grinder (figs.3 and 9: (20)), including a housing that encloses components of the grinder (fig.9: the housing of the element (20)) (paragraphs 0036-0037), 
a connecting part (paragraph 0038 and figs.3 (65)) configured to be attached to a rotating shaft of hand mill (fig.9: the mill (40) must having a shaft to be operated by the driver (20))(paragraph 0043),


a motor configured to rotate the connecting part, a battery operatively connected to supply electrical power to the motor (paragraph 0038), and 
an actuator button (fig.1: (100)) positioned on the housing and configured to detect an operation of a user of the grinding system and to control rotation of the motor based on a detection of the operation (paragraph 0039) ; and 
an attachment having a hollow tubular body (figs.3 and 9: (45)) extending along a central axis, with a first end (figs.3 and 9: the end at the element (35)) and an opposed second end (figs.3 and 9: the end at the element (25)), 
the first end having a first cross sectional profile (figs.3 and 9: the end at the element (35)) whose inner perimeter matches in size and shape an outer perimeter of the housing of the grinder (figs.3 and 9: (20)) such that the first end  securely attaches to the housing of the grinder (paragraph 0037-0038), 
wherein the second end of the attachment (figs.3 and 9: (25)) has a second cross sectional profile that matches a shape of the hand mill and securely holds the hand mill and the grinder together when the connecting part drives rotation of the rotating shaft (paragraphs 0037-0038), and 

the attachment includes a raised rib (fig.10: (155)) extending radially outward from the tubular body, in a direction perpendicular to the central axis, around an outer 
Benson does not explicitly disclose a hand mill with a rotating shaft, to which a handle for grinding food by hand can be mounted; and, the connecting part of the grinder is attached to said rotating shaft instead of said handle;
However the appliance (15) is a handheld appliance and capable to be attached to a handle via the attachment (44)) (paragraph 0036; figs.3 and 9).

Schwarzc teaches a grinder system (page 2 paragraph 95), comprising: 
a grinder (fig.3 (23)), including a housing that encloses components of the grinder (fig.3: the housing of the element (3)) (page 3 paragraphs 25-60), 
a connecting part (figs.1 and 6: (14)) configured to be attached to a rotating shaft (figs.1, 3 and 6: (12)) to which a handle (fig.1: (13)) of a hand mill configured to grind food by hand is mounted,
a motor (fig.3: (23)) configured to rotate the connecting part, 

Both of the prior arts of Benson and Schwarz are related to a coffee grinder;
the appliance of the prior art of Benson is capable to be attached to a handle via the attachment;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Benson to have a hand mill with a rotating shaft, to which a handle for grinding food by 


Regarding claims 2 and 10, Benson disclose wherein when the detection of the operation starts, the motor rotates the connecting part; and when the detection of the operation stops, the motor stops rotating the connecting part (paragraph 0039).  

  
Regarding claim 5-6 and 13, Benson disclose a change attachment (figs.3 and 9: (35)) configured to be attached to the rotating shaft and the connecting part, 
wherein the change attachment includes at least one of a size change attachment used when the rotating shaft and the connecting part are different in size from one another; and a shape change attachment used when the rotating shaft and the connecting part are different in shape from one another (paragraph 0037 and figs.6-9: the element (35) is sized and shaped to receive the drive unit).  

Regarding claims 23-26, Benson disclose the tool element (40) of the tool (25) can be any type of kitchen tool (paragraph 0037 and figs.6-9);
Benson does not explicitly disclose wherein the second end of the attachment has an internal cross sectional shape that is a circle; and 

Having the attachment has an internal cross sectional shape that is a circle or a squircle is resulted from routine engineering practices depending on the shape of the shaft of the part to be connected to the attachment and it therefore not patentable and would be obvious.

Regarding claims 17 and 20, Benson does disclose a plurality of parallel ribs (fig.10: (110)) rising radially in a direction perpendicular to a central axis from an outer surface of the second end around an outer periphery of a second end of the element (20)), 
the plurality of parallel ribs (fig.10: (110)) extending in a direction parallel to the central axis, from the raised rib to a termination of the second end, and each of the plurality of parallel ribs (fig.10: (110)) having an upper surface that comes into contact with an inner portion of a housing (fig.10: (10)).  
Benson disclose the second end (fig.9: the end at the element (25)) is connected to the mill (fig.9: (40));
Benson does not explicitly disclose the second end of the attachment includes the plurality of parallel ribs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Benson to have the second end of the attachment includes the plurality of parallel ribs 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725